Citation Nr: 1024294	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from July 1969 to 
November 1969, and from April 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal an August 2006 decision which, in part, 
denied an increased rating for GERD.  Subsequently the 
Veteran appealed to the Board and in January 2009, the issue 
was remanded for additional development.  Since then, the 
development has been completed and the issue is once again 
before the Board for adjudication.


FINDINGS OF FACT

1. All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.

2.  The Veteran's GERD symptoms include frequent 
regurgitation, pain for up to one our after eating and 
occasional dysphagia without nausea, vomiting, melena, or 
hematemesis, and is not productive of considerable impairment 
of health.


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 
percent, for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Part 4, Diagnostic Code 7346 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in June 2006 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records, and VA and private medical records have 
been obtained and associated with the claims file.  The 
Veteran was afforded a VA examination in March 2009.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as such it was predicated 
on a review of the claims folder and medical records 
contained therein; contained a description of the history of 
the disability at issue; and document and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The Board has considered 
whether a staged rating is appropriate; however, the evidence 
of record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms 
that would warrant different ratings.

Diagnostic Code 7346, under which the Veteran is currently 
rated, assigns a 10 percent evaluation where there are two or 
more of the symptoms of a 30 percent evaluation with less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  A 
30 percent rating for a hiatal hernia is assigned with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent rating is assigned with symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2009).

Initially, the Board notes that the evidence of record 
indicates consistent, recurrent treatment for GERD and a 
history of gastric bypass surgery in March 2006.  

In August 2006, the Veteran was afforded a VA examination.  
At that time, it was noted that the Veteran worked as a 
physician's assistant.  The examiner noted a review of the 
historical record including the Veteran's claim that his 
gastric bypass surgery was for treatment of GERD.  The VA 
examiner noted that the Veteran's physician at the Veteran's 
request wrote a letter to VA stating that the Veteran's 
primary difficulty was that of GERD refractory to medical 
management.  In this regard, the VA examiner noted that he 
had reviewed the Veteran's VA medical records and that GERD 
was listed as a diagnosis treated with lansoprazole 20, and 
that there was no discussion of this condition other than 
listing it on his problem list.  At times, his medical list 
did not contain any treatment for GERD.  The VA examiner 
noted that most recent diagnostic testing included a 
gastrointestinal study performed in June 2002 which was 
essentially normal for evidence of hiatal hernia; minimal 
GERD was noted.  

On examination, the Veteran was noted to be treated with 
Aciphex and over the counter Pepcid as well as liquid 
antacids.  The Veteran noted that the medication had helped 
to decrease his nighttime symptoms and helped to control the 
multiple abdominal -related symptoms approximately 60-70 
percent over baseline without medication use.  He did report 
that he continued to have daily symptoms.  He reported having 
intermittent dysphagia with meat that had gotten a little 
worse since his gastric bypass.  Since the surgery, he also 
had symptoms with vegetables if he did not chew them well.  
He had never been dilated.  In terms of heartburn, since the 
surgery, he only had symptoms a couple of time per day.  He 
had had hematemesis years earlier with abdominal trauma.  He 
reported that he regurgitated food especially at night and 
thus, slept in a recliner.  These symptoms improved if he 
avoided eating 4-6 hours before going to sleep.  The 
Veteran's weight was noted to be 349 pounds in August 2005; 
317 pounds in November 2005; and 230 at the VA examination.  
The Veteran reported that he continued to lose weight.  On 
examination, the Veteran appeared well-nourished.  

The examiner concluded that the Veteran's GERD had little if 
anything to do with the gastric bypass surgery.  The examiner 
noted that the primary indications for this type of surgery 
is a body mass index (BMI) of 40 or more or a BMI of 35 or 
more with life threatening complications of heart disease, 
diabetes, sleep apnea, or hypertension.  These are the 
primary indications for most surgery and appear to have been 
the reason for the gastric bypass surgery.  GERD refractory 
to other interventions is not a typical indication but is 
considered an appropriate indication.  The examiner noted 
that although surgery would be expected to improve his GERD, 
there was no indication on review of his records that his 
GERD was a significant issue.  The examiner noted that the 
Veteran was never referred to a GI specialist for his GERD 
and his medical records do not reflect that this was a 
significant issue.  The examiner reiterated that the medical 
records do not support that the Veteran had refractory GERD 
as there is little mention of his GERD in medical records.  
Thus, it was the VA examiner's opinion that the Veteran's 
GERD was not an indication for his surgery although it was 
likely that he would have improvement of his GERD with 
significant weight loss.  The Veteran's current dysphagia was 
noted to be an expected result of his bypass surgery.  

In March 2009, the Veteran was afforded a second VA 
examination.  The Veteran reported that he was currently 
taking Prilosec which helped relieve his symptoms.  He denied 
nausea or vomiting and reported that he regurgitated foods 
two to three times a week, happening more frequently at 
night.  He noted epigastric pain daily after meals lasting 
approximately one hour and occasionally radiating to his left 
shoulder.  He denied melena and hematemesis.  He also denied 
odynophagia and dysphagia with liquids.  He said that he had 
to be careful with solid foods, but as long as he chewed well 
and avoided certain foods, he did not have dysphagia.  The 
examiner noted no evidence of malnutrition or anemia and 
determined that none of the Veteran's symptoms interfered 
with his activities of daily living or work.  He noted that 
the Prilosec had significantly improved the Veteran's 
symptoms.  On examination, there was no evidence of 
malnutrition or anemia.  Examination of the abdomen revealed 
it to be obese; non-tender; non-distended; without 
hepatosplenomegaly or masses; and with normal bowel sounds.  

Based on this evidence, the Board finds that a rating in 
excess of 10 percent is not warranted.  The Veteran has 
stated that his symptoms of epigastric distress with 
dysphagia which require him to sleep in a recliner, as well 
as pyrosis and regurgitation with associated substernal and 
shoulder pain warrant a 30 percent evaluation.  The Board 
finds, however, that when the Veteran's subjective complaints 
are considered with the objective evidence of records, the 
record does not show symptoms of regurgitation and dysphagia 
that are persistently recurrent.  More significantly, the 
reported and documented symptoms associated with the 
Veteran's GERD simply are not shown to result in considerable 
impairment of health, which is required for a 30 percent 
rating.  There was no evidence of anemia or malnutrition and 
no evidence that the Veteran's symptoms interfered with his 
activities of daily living, or occupational duties.  
Significantly, the evidence showed some improvement in the 
Veteran's symptoms with use of medication.  Further, while 
the Veteran has asserted that it is his professional opinion 
as a physician's assistant that his recent gastric bypass 
surgery was due to refractory GERD, and the 2006 VA physician 
indicated that he had reviewed a June 2006 statement from the 
Veteran's private physician to that effect, the VA examiner 
carefully reviewed the Veteran's medical records which did 
not show objective support for that position.  Notably, 
contrary to the private physician's June 2006 statement that 
the Veteran's "primary" difficulty was that of GERD 
refractory to medical management and that given the Veteran's 
morbid obesity, the best surgical option was that of roux-en-
y bypass as opposed to standard antireflux surgery, the 
record contains a November 2005 letter from this same 
physician to the VA hospital that does not show GERD as the 
primary indication for the surgery.  In that November 2005 
letter, M.J.G., M.D. noted that the Veteran had a 
longstanding history of clinically severe obesity and had 
comorbidities related to his obesity to include hypertension, 
benign peripheral edema, hyperlipidemia, GERD, adult onset 
diabetes mellitus with subsequent diabetes retinopathy and 
neuropathy, osteoarthritis, obstructive sleep apnea, and 
plantar fasciitis.  It was also noted that the Veteran had a 
history of benign prostatic hypertrophy, erectile 
dysfunction, paroxysmal atrial fibrillation, tonsillectomy, 
hemorrhoidectomy, and vasectomy.  The physician noted that 
the Veteran's morbid obesity with multiple comorbidities 
would stand to dramatically improve with massive weight loss.  
A second letter from this physician to VA dated in March 2006 
and documenting the Veteran's hospital course related to the 
bypass surgery lists GERD as one of six primary diagnoses and 
again notes that given the Veteran's longstanding morbid 
obesity as well as multiple comorbidities he was a good 
candidate for gastric bypass surgery.  In light of the 
rationale provided by the VA physician and a review of the 
records relied upon by that examiner, the Board accords that 
opinion greater weight in this case.  It is clear that the 
Veteran's private physician felt that in addition to the 
Veteran's weight loss, the Veteran's other comorbidities 
including GERD would improve.  This was acknowledged by the 
VA examiner.  Based on the foregoing, the Board finds that 
the current state of the Veteran's gastroesophageal reflux 
disease more closely approximates the criteria for a 10 
percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's GERD 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  Additionally, 
the 2009 VA examiner explicitly stated that the Veteran's 
symptoms did not interfere with his occupational duties.  In 
this regard, the level of severity of the Veteran's GERD is 
contemplated in the 10 percent disability evaluation 
discussed above.  

In short, there is no credible evidence in the record to 
indicate that the Veteran's service-connected GERD causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Therefore, the Board finds that no basis exists for the 
assignment of a rating in excess of 10 percent for the 
Veteran's GERD under Diagnostic Code 7346.



ORDER

A rating in excess of 10 percent for gastroesophageal reflux 
disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


